DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 28 April 2022 has been entered.
 	Claims 1-10 were originally filed.
Claims 11 was added.
Claims 2-6 are canceled.
Claims 1 and 8 are amended.
Claims 12-14 are newly added.
Claims 1 and 7-14 are currently pending and have been examined.	
ALLOWABLE SUBJECT MATTER
Claims 1 and 7-14 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A device for determining an angle of arrival of a received RF signal, the device comprising: 
a first antenna and a second antenna arranged with a predetermined distance between them on an antenna axis, the first antenna having a larger gain than the second antenna for directions corresponding to one side of the antenna axis, the second antenna having a larger gain than the first antenna for directions corresponding to the other side of the antenna axis; 
receiver circuitry coupled to the first antenna and to the second antenna, the receiver circuitry being configured to determine a first phase and a first signal strength of a signal received by the first antenna and to determine a second phase and a second signal strength of a signal received by the second antenna; 
angle determining circuitry configured to determine the angle of arrival based on the first phase, the second phase, the first signal strength, and the second signal strength; 
wherein the first antenna is a directional antenna having a first gain for directions corresponding to the one side of the antenna axis and a second gain for directions corresponding to the other side of the antenna axis, the first gain being larger than the second gain; and 
wherein the second antenna is an omnidirectional antenna having a gain that is less than the first gain of the first antenna and greater than the second gain of the first antenna. 
(emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Alexander et al. (US 2018/0031671, “ALEXANDER”) discloses a radar system for calculating an angle of arrival (AoA) based on phase and signal strength values.  However ALEXANDER, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Zhang et al. (US 2018/0024219, “ZHANG”) discloses a similar radar system for determining an AoA based upon signal strength.  However, like ALEXANDER, ZHANG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Liu et al. ("AOA Estimation for Coexisting UWB signals with Multipath Channels", 2014, International Conference on Telecommunications and Multimedia", pp.173-178 (“LIU”)) discloses a system for determining an AoA using a combination of directional and omnidirectional antennas.  However, like ALEXANDER and ZHANG, LIU, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 8 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  The remaining dependent are each allowable based at least on their respective dependency to claim 1 or claim 8.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648